DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 11-15, 17, 18, 20 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. U.S. Patent App. Pub. No. 2019/0068308.
Regarding claim 1, Shin discloses a method for information indication, comprising:
determining indication information of demodulation reference signal (DMRS) ports resources to be occupied by a terminal according to a preset configuration table, wherein the configuration table comprises DMRS group information and DMRS port information (i.e. see abstract; ¶ [0011]; p. 20, Table 19 showing port information “p” and information regarding CDM groups associated with DMRS, p. 34, Table 29-2, showing scheduled port information and co-scheduled CDM group information; ¶¶ [0224]-[0321]); and
transmitting the indication information to the terminal (i.e. see ¶¶ [0227], [0281]).

Regarding claims 4 and 5, Shin further discloses that a configuration table further comprises configuration indexes, and/or quantities of DMRS configuration layers, where the indication information comprises the configuration indexes (i.e. see Table 19, ¶ [0281]).
Regarding claim 7, as a matter of claim interpretation, the recited “DMRS ports designation principle of the configuration table” is not considered to limit the recited method step of determining indication of DMRS ports resources and thus is not accorded patentable weight, as how the table is configured according to a ports designation principle involves formulation of the table itself, and not how the preset configuration table is used to determine indication information in the recited “determining” step (see MPEP § 2111.04).  Nonetheless, it is noted that Shin discloses in Table 32-2 on p. 42 that CDM groups are ordered such that a designation of CDM group 2 includes designations of CDM groups 0, 1.
Regarding claim 11, Shin discloses transmitting indication information of a DMRS pilot pattern corresponding to the preset configuration table, as a one symbol/two symbol indicator (¶¶ [0070], [0321]), as well as a DMRS pattern configuration parameter (¶ [0366]) is transmitted by the eNB indicating the DMRS pattern for determining the DMRS table (see ¶¶ [0418]-[0420]).
Regarding claim 12, Shin discloses a method for resource determination, comprising:
receiving indication information of one or more demodulation reference signal (DMRS) ports resources to be occupied by a terminal from a network side device, as information regarding DMRS ports resources are signaled from a base station to a user terminal (¶ [0227]);

Regarding claim 13, Shin further discloses receiving indication information of a DMRS pilot pattern (¶¶ [0321], [0366]), and determining the preset configuration table corresponding to the indication information of the DMRS pilot pattern (see ¶¶ [0418]-[0420]).
Regarding claim 14, Shin discloses a device for information indication, comprising: 	a memory configured to store program instructions executed by a CPU (¶ [0035]); and
a processor (1903 in gNB of Fig. 19) configured to read the program instructions to perform operations of: 
determining indication information of demodulation reference signal (DMRS) ports resources to be occupied by a terminal according to a preset configuration table, wherein the configuration table comprises DMRS group information and DMRS port information (i.e. see abstract; ¶ [0011]; p. 20, Table 19 showing port information “p” and information regarding CDM groups associated with DMRS, p. 34, Table 29-2, showing scheduled port information and co-scheduled CDM group information; ¶¶ [0224]-[0321]); and
transmitting the indication information to the terminal (i.e. see ¶¶ [0227], [0281]).
Regarding claim 15, Shin further discloses that the DMRS group information comprises DMRS group indexes (i.e. group 0, 1) and the number of DMRS symbols (e.g. see Table 29; ¶ [0389]); or the DMRS port information comprises DMRS port indexes (e.g. see Table 19).

Regarding claim 20, as a matter of claim interpretation, the recited “DMRS ports designation principle of the configuration table” is not considered to limit the structure of the recited device configured to determine indication of DMRS ports resources and thus is not accorded patentable weight, as how the table is configured according to a ports designation principle involves formulation of the table itself, and not how the device is configured to use the preset configuration table to determine indication information (see MPEP § 2111.04).  Nonetheless, it is noted that Shin discloses in Table 32-2 on p. 42 that CDM groups are ordered such that a designation of CDM group 2 includes designations of CDM groups 0, 1.
Regarding claim 24, Shin discloses transmitting indication information of a DMRS pilot pattern corresponding to the preset configuration table, as a one symbol/two symbol indicator (¶¶ [0070], [0321]), as well as a DMRS pattern configuration parameter (¶ [0366]) for determining the DMRS table is transmitted by the eNB indicating the DMRS pattern (see ¶¶ [0418]-[0420]).
Regarding claim 25, Shin discloses a device for information indication, comprising: a memory configured to store program instructions executed by a CPU (¶ [0035]); and a processor (1803 in UE of Fig. 18) configured to read the instructions to perform the method of claim 12.
Regarding claim 26, Shin further discloses receiving indication information of a DMRS pilot pattern (¶¶ [0321], [0366]), and determining the preset configuration table corresponding to the indication information of the DMRS pilot pattern (¶¶ [0418]-[0420]).

Claims 1, 2, 4, 5, 9, 11-15, 17, 18, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon U.S. Patent App. Pub. No. 2018/0278395.
Regarding claim 1, Yoon discloses a method for information indication, comprising: 
determining indication information of demodulation reference signal (DMRS) ports resources to be occupied by a terminal according to a preset configuration table, wherein the configuration table comprises DMRS group information and DMRS port information (i.e. p. 52, Table 79: including a Bit value index field, DMRS Antenna port number and CDM groups); and 
transmitting the indication information to the terminal (i.e. transmitting signaling for configuration table (e.g. see ¶¶ [0586], [0735]).
Regarding claim 2, the DMRS group information comprises DMRS group indexes (CDM groups) and the number of DMRS symbols (Number of symbol(s)); and the DMRS port information comprises DMRS port indexes (Antenna port number) (see Table 79).
Regarding claims 4 and 5, the configuration table further comprises configuration indexes (i.e. Bit value), and quantities of DMRS configuration layers (Number of layer(s)), and the indication information comprises the configuration indexes (see Table 79, ¶ [0735]).
Regarding claim 9, Yoon discloses that the configuration table may comprise five columns, wherein a first column indicates DMRS configuration indexes (Bit value), a second column indicates quantities of DMRS configuration layers (Number of layer(s)), a third column indicates DMRS port indexes (Antenna port number), a fourth column indicates DMRS group indexes (Co-scheduled CDM group(s)), and a fifth column indicates the number of allocated DMRS symbols (Number of symbol(s)) (see Table 79).
Regarding claim 11, Yoon further discloses transmitting indication information of a DMRS pilot pattern corresponding to the preset configuration table, as a DMRS configuration 
Regarding claim 12, Yoon discloses a method for resource determination, comprising: 
receiving indication information of one or more demodulation reference signal (DMRS) ports resources to be occupied by a terminal from a network side device (i.e. Bit value index – Table 79) (e.g. see ¶¶ [0586], [0735]); and determining the one or more DMRS ports resources to be occupied by the terminal according to a preset configuration table and the indication information, wherein the configuration comprises DMRS group information and DMRS port information (i.e. p. 52, Table 79: including a Bit value index field, DMRS Antenna port number and CDM groups) (see ¶¶ [0738]-[0742]).
Regarding claim 13, Yoon discloses receiving indication information of a DMRS pilot pattern as a DMRS configuration type is signaled (¶ [0452]); and determining the preset configuration table corresponding to the DMRS pilot pattern indication (¶¶ [0734]-[0741]).
Regarding claim 14, Yoon discloses a device (i.e. base station 2900 – Fig. 29) for information indication, comprising: a memory configured to store program instructions (i.e. memory 2915 - ¶ [0796]); and a processor (i.e. 2905 including DMRS configuration type determining unit 2906 and DCI information generating unit 2907) determining indication information of demodulation reference signal (DMRS) ports resources to be occupied by a terminal according to a preset configuration table, wherein the configuration table comprises DMRS group information and DMRS port information (i.e. p. 52, Table 79: including a Bit value index field, DMRS Antenna port number and CDM groups; see ¶¶ [0789]-[0793]); and 
transmitting the indication information to the terminal (i.e. transmitting signaling for configuration table (e.g. see ¶¶ [0586], [0735], [0789]).

Regarding claims 17 and 18, the configuration table further comprises configuration indexes (i.e. Bit value), and quantities of DMRS configuration layers (Number of layer(s)), and the indication information comprises the configuration indexes (see Table 79, ¶ [0735]).
Regarding claim 22, Yoon discloses that the configuration table may comprise five columns, wherein a first column indicates DMRS configuration indexes (Bit value), a second column indicates quantities of DMRS configuration layers (Number of layer(s)), a third column indicates DMRS port indexes (Antenna port number), a fourth column indicates DMRS group indexes (Co-scheduled CDM group(s)), and a fifth column indicates the number of allocated DMRS symbols (Number of symbol(s)) (see Table 79).
Regarding claim 24, Yoon further discloses transmitting indication information of a DMRS pilot pattern corresponding to the preset configuration table, as a DMRS configuration type is signaled (¶ [0452]) and the configuration table is based on the signaled DMRS configuration type (see ¶¶ [0734]-[0741]).
Regarding claim 25, Yoon discloses a device (i.e. terminal 2950 – Fig. 29) for resource determination, comprising: a memory configured to store program instructions (i.e. memory 2965 - ¶ [0796]); and a processor (i.e. 2960 including DMRS configuration type checking unit 2961 and DCI configuration unit 2962) to perform the method of claim 12 (see ¶ [0796]).
Regarding claim 26, Yoon discloses receiving indication information of a DMRS pilot pattern as a DMRS configuration type is signaled (¶ [0452]); and determining the preset configuration table corresponding to the DMRS pilot pattern indication (see ¶¶ [0734]-[0741]).
Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ren et al. U.S. Patent App. Pub. No. 2019/0342062 disclose a demodulation reference signal indicating and receiving method where, for a plurality of groups, DMRS configuration information is determined and corresponding indication information sent.
Dou et al. U.S. Patent App. Pub. No. 2020/0235901 disclose determining a DMRS antenna port based on DCI for downlink DMRS pilots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/25/2021